In the

    United States Court of Appeals
                  For the Seventh Circuit

No. 12-1155

JAMES BROOKS,
                                                     Plaintiff-Appellant,

                                    v.

PACTIV CORPORATION and
PRAIRIE PACKAGING , INC .,
                                                 Defendants-Appellees.


             Appeal from the United States District Court
         for the Northern District of Illinois, Eastern Division.
              No. 10 C 6510 — Suzanne B. Conlon, Judge.



  ARGUED SEPTEMBER 5, 2012 — DECIDED SEPTEMBER 6, 2013



   Before POSNER, KANNE , and SYKES, Circuit Judges.
   SYKES, Circuit Judge. In 1999 James Brooks, an assembly-line
operator for Prairie Packaging, Inc., was seriously injured in an
on-the-job accident and lost his left hand, wrist, and forearm.
He filed a workers’ compensation claim that same year seeking
recovery for a permanent and total disability. That claim
2                                                   No. 12-1155

remains pending. Following Brooks’s injury, Prairie Packaging
kept him in its employ despite his inability to work, treating
him as a disabled employee on a company-approved leave of
absence. This allowed Brooks to continue to receive healthcare
coverage under the company’s employee-benefits plan. His
significant ongoing medical costs were paid by his employer-
based health insurance, supplemented by payments through
the workers’ compensation proceeding.
    Pactiv Corporation acquired Prairie Packaging in 2007 and
for a few years continued this arrangement. Early in 2010
Pactiv sent Brooks a letter instructing him to submit documen-
tation verifying his ability to return to work; failure to submit
the required verification would mean the termination of his
employment. Because his injury was totally disabling, Brooks
did not submit the required verification and Pactiv fired him.
As a consequence, he lost his healthcare coverage under the
company’s employee-benefits plan.
    Brooks responded by filing this action against Pactiv and
Prairie Packaging asserting claims under ERISA1 for benefits
due and breach of fiduciary duty. He also asserted a claim for
retaliatory discharge under Illinois law. The district court
dismissed the complaint for failure to state a claim and Brooks
appealed.
   We affirm in part and reverse in part. The district court
correctly dismissed the ERISA claim for benefits because
Brooks has not alleged that the company’s employee-benefits


1
  The Employee Retirement Income Security Act of 1974, 29 U.S.C.
§§ 1001–1461 (2012).
No. 12-1155                                                   3

plan promised him postemployment benefits. The ERISA
fiduciary-duty claim also fails because Pactiv acted in its
capacity as an employer, not as a fiduciary, when it terminated
Brooks’s employment and canceled his health insurance.
    Although the complaint fails to state a valid ERISA claim,
it does allege facts sufficient to state a claim for common-law
retaliatory discharge. Illinois recognizes a limited cause of
action for discharges committed in retaliation for an em-
ployee’s pursuit of a workers’ compensation claim. Brooks’s
allegations, taken as true, are sufficient to state a claim that
Pactiv retaliated against him by requiring him to certify, on
pain of termination, that he was able to return to work. The
parties were at an impasse in Brooks’s long-running workers’
compensation claim, and one plausible interpretation of
Pactiv’s ultimatum was that it was retaliatory. So this claim
must be reinstated; because it sounds in state law, however, the
district court may wish to consider relinquishing supplemental
jurisdiction over it. See 28 U.S.C. § 1367(c)(3) (2012).


                        I. Background
    Brooks was employed as a foam-line operator at Prairie
Packaging’s plant in Bedford Park, Illinois, working on an
assembly line manufacturing Styrofoam plates. In 1999 while
he was working on the line, his left hand and arm were pulled
into a grinder machine, causing grave injuries. In a series of
surgeries that followed, doctors amputated his left hand, wrist,
and forearm. Health complications, both physical and mental,
continue to plague him.
4                                                  No. 12-1155

    Within six months of the accident, Brooks filed a claim with
the Illinois Workers’ Compensation Commission seeking
compensation for his ongoing expenses and a monetary award
for permanent and total disability based on the loss of his left
arm. That claim is as yet unresolved; efforts to settle on an
amount for the total disability have been unsuccessful. In the
meantime, the workers’ compensation proceeding has covered
some of Brooks’s medical expenses and provided more than
$100,000 in wage compensation.
    After the accident Prairie Packaging continued to retain
Brooks in its employ, treating him as a disabled employee on
a company-approved leave of absence. Under this arrangement
Brooks, like other employees, continued to be eligible for
benefits under the Prairie Packaging Inc. Benefits Program
(“the Plan”), the company’s employee-benefits plan. The Plan
offered employees access to various benefits, including health
insurance, dental insurance, short-term and long-term disabil-
ity insurance, and life insurance. Employees received “Annual
Enrollment Guides” summarizing the benefits available under
the Plan. The Guides specified that disabled employees could
continue receiving benefits under the Plan and further ex-
plained that electing long-term disability insurance would
allow employees with long-term disabilities to continue
receiving benefits until they reached the age of 65 or were able
to return to work, whichever was earlier. Brooks opted for
health and dental insurance for himself and his children.
During the years following his accident, he continued to
receive these benefits as a disabled employee on a leave of
absence. Nothing in the second amended complaint indicates
No. 12-1155                                                    5

that Brooks elected any of the other benefits available under
the Plan.
     Pactiv acquired Prairie Packaging in 2007 and also took
over as administrator of the Plan. For the next three years,
Pactiv continued Prairie Packaging’s arrangement with Brooks.
From January 2007 to May 2010, BlueCross BlueShield of
Illinois provided health insurance under the Plan and covered
many of Brooks’s medical bills, although as we said, some of
his medical expenses were paid through the workers’ compen-
sation proceeding.
    Early 2010 saw an increase in Brooks’s medical costs. In two
days alone—on January 15 and 19—he incurred $7,407 in
medical charges, all but $18 of which were submitted to
BlueCross BlueShield. The insurer paid $6,521 of these charges.
At this point Pactiv reevaluated Brooks’s employment status.
On March 1, 2010, the company sent Brooks a letter informing
him that it had been reviewing all open workers’ compensation
cases since it purchased Prairie Packaging. The letter instructed
Brooks to submit documentation verifying that he was able to
return to work in a safe and effective manner. Failure to do so
by March 31, Pactiv warned, would result in the termination of
his employment. Finally, the letter informed Brooks that the
termination of his employment would end his health and
welfare benefits but would not affect his workers’ compensa-
tion benefits.
   Brooks found himself in a quandary. He was unable to
return to work and thus could not provide the verification
necessary to remain in Pactiv’s employ. And certifying that he
was able to work would undercut his workers’ compensation
6                                                       No. 12-1155

case, in which he claimed a permanent and total disability. Yet
his failure to submit the required verification would mean the
end of his employment and the loss of his health insurance
through the Plan.
   Brooks did not submit the required verification. On May 3,
2010, Pactiv terminated his employment. As a consequence,
Brooks was no longer eligible for health and dental insurance
under the Plan, and his insurance coverage was canceled.
     Brooks then filed this action against Prairie Packaging and
Pactiv asserting claims under ERISA and the Illinois common-
law doctrine of retaliatory discharge. (For simplicity we refer
to the defendants jointly as “Pactiv.”) Brooks amended his
complaint twice; the second amended complaint asserts four
causes of action: an ERISA claim for retaliatory termination, see
29 U.S.C. § 1140; an ERISA claim for breach of fiduciary duty,
see id. § 1132(a)(3); an ERISA claim for benefits due, see id.
§ 1132(a)(1)(B); and a tort claim for retaliatory discharge under
Illinois law.
    Pactiv moved to dismiss the second amended complaint for
failure to state a claim. See FED . R. CIV . P. 12(b)(6). The district
court granted the motion, holding as follows: (1) the ERISA
retaliatory-termination claim failed because Brooks’s injuries
made him unqualified for his position and he failed to plausi-
bly allege a retaliatory motive; (2) the ERISA fiduciary-duty
claim failed because Pactiv did not act as a fiduciary when it
terminated his employment; (3) the ERISA-benefits claim failed
because Brooks did not name the Plan as the defendant and
did not allege that the terms of the Plan gave him a right to
continued benefits postemployment; and (4) the state-law
No. 12-1155                                                       7

retaliatory-discharge claim failed because the allegations in the
complaint did not show a causal link between the workers’
compensation claim and the termination of Brooks’s employ-
ment.


                          II. Discussion
    We review the dismissal of Brooks’s complaint de novo,
accepting the factual allegations as true and drawing reason-
able inferences in Brooks’s favor. See McReynolds v. Merrill
Lynch & Co., 694 F.3d 873, 879 (7th Cir. 2012). To survive
Pactiv’s motion to dismiss, Brooks needed to include sufficient
factual content in his complaint to plausibly state a claim for
relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The plausi-
bility standard requires more than a mere possibility that the
claim is valid; something akin to a nonnegligible probability is
required, although plausibility does not equate to the prepon-
derance standard that applies at trial. Atkins v. City of Chicago,
631 F.3d 823, 831–32 (7th Cir. 2011).
    Brooks has not challenged the dismissal of his ERISA claim
for retaliatory termination, so we confine our review to the
ERISA claims for recovery of benefits due and breach of
fiduciary duty and the state-law retaliatory-discharge claim.


A. ERISA Claim for Benefits
   Under ERISA § 502(a)(1)(B), a “civil action may be
brought … by a participant or beneficiary … to recover benefits
due to him under the terms of his plan.” 29 U.S.C.
8                                                     No. 12-1155

§ 1132(a)(1)(B). The district court dismissed Brooks’s
§ 502(a)(1)(B) claim on two grounds: (1) he brought it against
the wrong defendant by naming Pactiv as the defendant rather
than the Plan itself; and (2) he has not alleged that the terms of
the Plan gave him the right to postemployment benefits.
    The first ground needs only brief discussion. It is well
established that an ERISA claim for benefits due ordinarily
should be brought against the employee-benefits plan itself. See
Larson v. United Healthcare Ins. Co., No. 12-1256, 2013 WL
3836236, * 3–4 (7th Cir. July 26, 2013); Feinberg v. RM Acquisi-
tion, LLC, 629 F.3d 671, 673 (7th Cir. 2011); Mote v. Aetna Life
Ins. Co., 502 F.3d 601, 610–11 (7th Cir. 2007); Magin v. Monsanto
Co., 420 F.3d 679, 686 (7th Cir. 2005); Neuma, Inc. v. AMP, Inc.,
259 F.3d 864, 872 n.4 (7th Cir. 2001); Mein v. Carus Corp.,
241 F.3d 581, 585 (7th Cir. 2001); Riordan v. Commonwealth
Edison Co., 128 F.3d 549, 551 (7th Cir. 1997). “An ERISA
§ 502(a)(1)(B) claim is ‘essentially a contract remedy under the
terms of the plan.’ ” Larson, 2013 WL 3836236, at *4 (quoting
Ponsetti v. GE Pension Plan, 614 F.3d 684, 695 (7th Cir. 2010)). As
such, “a cause of action for ‘benefits due’ must be brought
against the party having the obligation to pay” the benefits. Id.
at *6. In the usual case, “the plan owes the benefits and is the
right defendant.” Id. There are other possibilities as well, see id.
at *6–8, but we need not explore them here. Brooks has not
mounted a serious challenge to the district court’s ruling that
the Plan was the right defendant on the benefits claim. By
failing to meaningfully challenge the court’s ruling, Brooks has
waived any claim of error. See Senese v. Chi. Area I.B. of T.
Pension Fund, 237 F.3d 819, 823 (7th Cir. 2001).
No. 12-1155                                                         9

    The benefits claim is insufficient in any event. The first and
critical allegation in a § 502(a)(1)(B) claim is that the plaintiff is
a participant or beneficiary entitled to benefits under the terms
of an employee-benefits plan. Sometimes plaintiffs attach the
relevant plan documents to the complaint as insurance against
the risk that the complaint’s description of the plan’s terms is
ambiguous or otherwise deficient. Brooks did not do so. As a
result, we are left with the description of the Plan contained in
the second amended complaint. That description is notable for
what it does not contain. There are no allegations that the
terms of the Plan promised Brooks continued health-insurance
benefits after his employment was terminated. True, the
complaint does refer generally to benefits due to disabled
employees, but Brooks was no longer an employee and was
not entitled to those benefits. In short, the complaint contains
no allegations about benefits promised to disabled former
employees like Brooks. That’s a critical omission.
   Brooks relies on the complaint’s allegations about long-
term disability insurance. Citing DeFosse v. Cherry Electrical
Products Corp., 510 N.E.2d 141 (Ill. App. Ct. 1987), he argues
that the Plan’s offer of long-term disability coverage suggests
that he was entitled to continued benefits postemployment.
Not so. In DeFosse the Illinois Appellate Court held that the
termination of the plaintiff’s employment did not necessarily
terminate his contractual right to disability benefits. Id. at 145.
At the time the plaintiff lost his job, he had satisfied the
company’s requirements for receiving short-term and long-
term disability benefits and was in fact receiving disability
payments. Id. at 143, 145. The relevant contract did not specify
that disability benefits would discontinue upon termination of
10                                                   No. 12-1155

employment. On these facts the court held that “[a] disability
program would be meaningless in the case of employments at
will if the employer was permitted to arbitrarily terminate
benefits by discharging the employee who is already on
disability.” Id. at 145. Brooks hangs his hat on this statement.
    DeFosse is neither binding nor persuasive here. Although
Brooks alleges that the Plan offered long-term disability
insurance, he never claims that he elected this optional cover-
age. He never alleges that he applied for or received long-term
disability insurance, much less that he fulfilled the require-
ments to obtain it or was otherwise qualified to receive these
benefits. Moreover, long-term disability insurance and health
insurance are different insurance products; Brooks’s argument
conflates the two. The bare allegation that the Plan offered long-
term disability insurance does not salvage the § 502(a)(1)(B)
claim for benefits.


B. ERISA Fiduciary-Duty Claim
    The district court dismissed the ERISA fiduciary-duty
claim, reasoning that Pactiv was not acting as a fiduciary when
it terminated Brooks’s employment and canceled his health
and dental insurance. ERISA’s fiduciary-duty provision
requires plan fiduciaries to “discharge [their] duties with
respect to a plan solely in the interest of the participants and
beneficiaries and … for the exclusive purpose of … providing
benefits to participants and their beneficiaries … and …
defraying reasonable expenses of administering the plan.”
29 U.S.C. § 1104(a)(1)(A). This fiduciary duty is akin to the
“duty of loyalty … borne by a trustee under common law.”
No. 12-1155                                                     11

Kenseth v. Dean Health Plan, Inc., 610 F.3d 452, 466 (7th Cir.
2010). A breach of fiduciary duty is actionable under ERISA
§ 502(a)(3), 29 U.S.C. § 1132(a)(3).
    “In every case charging breach of ERISA fiduciary
duty, … the threshold question is … whether [the defendant]
was acting as a fiduciary (that is, was performing a fiduciary
function) when taking the action subject to complaint.” Pegram
v. Herdrich, 530 U.S. 211, 226 (2000). ERISA defines fiduciary
status in functional terms:
       [A] person is a fiduciary with respect to a plan to
       the extent (i) he exercises any discretionary
       authority or discretionary control respecting
       management of such plan or exercises any au-
       thority or control respecting management or
       disposition of its assets, (ii) he renders invest-
       ment advice for a fee or other compensation,
       direct or indirect, with respect to any moneys or
       other property of such plan, or has any authority
       or responsibility to do so, or (iii) he has any
       discretionary authority or discretionary responsi-
       bility in the administration of such plan.
29 U.S.C. § 1002(21)(A); see Mertens v. Hewitt Assocs., 508 U.S.
248, 262 (1993). As the text of this provision reflects, “[a]
fiduciary within the meaning of ERISA must be someone
acting in the capacity of manager, administrator, or financial
adviser to a ‘plan.’ ” Pegram, 530 U.S. at 222.
   The second amended complaint alleges that Pactiv is the
administrator of the Plan. A plan administrator qualifies as a
fiduciary, see 29 U.S.C. § 1002(21)(A)(iii), but that’s not the end
12                                                    No. 12-1155

of the analysis. ERISA “does not describe fiduciaries simply as
administrators of the plan, or managers or advisers. Instead, it
defines an administrator, for example, as a fiduciary only ‘to
the extent’ that he acts in such a capacity in relation to a plan.”
Pegram, 530 U.S. at 225–26 (quoting 29 U.S.C. § 1002(21)(A)). In
other words, “an ERISA fiduciary does not always ‘wear the
fiduciary hat.’ “ Larson, 2013 WL 3836236, at *10 (quoting
Pegram, 530 U.S. at 225). The viability of Brooks’s fiduciary-
duty claim turns on whether Pactiv was acting as a fiduciary
when it terminated Brooks’s employment and canceled his
health and dental insurance.
    When an employer also serves as the administrator of its
employee-benefits plan, it wears two hats, and not all of the
employer’s business decisions involve acts of an ERISA
fiduciary. See Varity Corp. v. Howe, 516 U.S. 489, 498 (1996);
Fletcher v. Kroger Co., 942 F.2d 1137, 1139 (7th Cir. 1991).
Fiduciary acts include, for example, the management and
administration of the plan, the management and disposition of
plan assets, the dispensation of investment advice, and making
benefits determinations. See Larson, 2013 WL 3826236, at *9; In
re Luna, 406 F.3d 1192, 1207 (10th Cir. 2005); Hickman v. Tosco
Corp., 840 F.2d 564, 566 (8th Cir. 1988).
    An employer does not act as an ERISA fiduciary when it
decides to terminate an employment relationship. See Pegram,
530 U.S. at 225; Bodine v. Emp’rs Cas. Co., 352 F.3d 245, 251–52
(5th Cir. 2003); Sutton v. BellSouth Telecomms., Inc., 189 F.3d
1318, 1321 (11th Cir. 1999); Hickman, 840 F.2d at 566–67.
Although the decision to fire an employee obviously affects the
employee’s benefits, the act is “inherently not fiduciary in
No. 12-1155                                                    13

nature.” Bodine, 352 F.3d at 252. It follows that when Pactiv
fired Brooks, the company wore its “employer” hat, not its
“plan administrator” hat. The decision did not involve the
administration or management of the Plan, the management or
disposition of the Plan’s assets, the dispensation of investment
advice, or a benefits determination. Accordingly, the district
court correctly concluded that Pactiv was not acting as a
fiduciary when it took the action alleged in Brooks’s complaint.
    Brooks insists that the district court misconstrued his claim,
which he characterizes as a challenge to the cancellation of his
health and dental insurance, not a challenge to Pactiv’s
decision to terminate his employment. That line is too fine. The
cancellation of Brooks’s health and dental coverage followed
as a direct consequence of the termination of his employment
and cannot be separated from the termination itself.
   Moreover, because Brooks was no longer a Plan participant
once his employment ceased, Pactiv did not owe him any
fiduciary duties when it canceled his coverage. Former
employees are plan participants only if they are “or may
become eligible to receive a benefit of any type from an
employee benefit plan which covers employees of such
employer … or whose beneficiaries may be eligible to receive
any such benefit.” 29 U.S.C. § 1002(7). The Supreme Court has
explained that this definition includes “former employees who
‘have … a reasonable expectation of returning to covered
employment’ or who have ‘a colorable claim’ to vested
benefits.” Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 117
(1989) (omission in original) (quoting Kuntz v. Reese, 785 F.2d
1410, 1411 (9th Cir. 1986) (per curiam), abrogated on other
14                                                  No. 12-1155

grounds by Kayes v. Pac. Lumber Co., 51 F.3d 1449 (9th Cir.
1995)).
    Nothing in the second amended complaint supports a
colorable claim to vested health and dental benefits. Nor has
Brooks alleged facts suggesting that he might return to
employment at Pactiv or otherwise become eligible for benefits
in the future. Because Pactiv did not act as an ERISA fiduciary
when it terminated Brooks’s employment and canceled his
health insurance, the district court properly dismissed the
fiduciary-duty claim.


C. Illinois Retaliatory-Discharge Claim
    The Illinois Workers’ Compensation Act governs the rights
and liabilities of employers and employees when employees
are injured in the course of their employment. See 820 ILL .
COMP. STAT. 305/1-30 (2012); Kelsay v. Motorola, Inc., 384 N.E.2d
353, 356 (Ill. 1978). The Act creates “a comprehensive scheme
to compensate employees injured on the job.” Beatty v. Olin
Corp., 693 F.3d 750, 753 (7th Cir. 2012). The Act’s fundamental
purpose is “to afford protection to employees by providing
them with prompt and equitable compensation for their
injuries.” Kelsay, 384 N.E.2d at 356.
    To effectuate this purpose, the Illinois Supreme Court has
recognized a cause of action in tort for discharges committed
in retaliation for an employee’s pursuit of a workers’ compen-
sation claim. Id. at 357. An employee may recover for retalia-
tory discharge if he proves “(1) that he was an employee before
the injury; (2) that he exercised a right granted by the Workers’
No. 12-1155                                                     15

Compensation Act; and (3) that he was discharged and that the
discharge was causally related to his filing a claim under the
Workers’ Compensation Act.” Clemons v. Mech. Devices Co.,
704 N.E.2d 403, 406 (Ill. 1998). The cause of action for retalia-
tory discharge deters employers from presenting their employ-
ees with the untenable choice of retaining their jobs or pursu-
ing compensation for their injuries through workers’ compen-
sation proceedings. See Hartlein v. Ill. Power Co., 601 N.E.2d 720,
731 (Ill. 1992).
    But Illinois courts have emphasized that the retaliatory-
discharge cause of action is a narrow and limited exception to
the employment-at-will doctrine. See Zimmerman v. Buchheit of
Sparta, Inc., 645 N.E.2d 877, 881 (Ill. 1994) (plurality opinion);
Paz v. Commonwealth Edison, 732 N.E.2d 696, 701 (Ill. App. Ct.
2000); Beatty, 693 F.3d at 753. An employer is not required to
“retain an at-will employee who is medically unable to return
to his assigned position; nor is an employer obligated to
reassign such an employee to another position rather than
terminate the employment.” Hartlein, 601 N.E.2d at 728
(citations omitted).
   At first glance Pactiv’s termination of Brooks’s employment
seems like a legitimate exercise of its authority to discharge an
employee who is physically unable to perform his job. Taking
the allegations in the complaint as true, there is no question
that Brooks’s disability renders him completely unable to
work. Brooks readily admits as much; indeed, that is the
essence of his workers’ compensation claim. Pactiv therefore
had no obligation to keep him in its employ when he could not
perform his job; the company could terminate his employment
16                                                   No. 12-1155

at any time on the basis that his physical disability totally
prevented him from working.
    But Pactiv could not take this action in retaliation for
Brooks’s exercise of his right to pursue his workers’ compensa-
tion claim or to coerce him to forego or compromise his
position in that case. “The mere existence of a valid or suffi-
cient reason [for termination] … does not defeat a retaliatory
discharge claim.” Siekierka v. United Steel Deck, Inc., 868 N.E.2d
374, 380 (Ill. App. Ct. 2007). The element of causation in
retaliatory-discharge law does most of the work of separating
lawful discharges from unlawful retaliatory discharges.
     “Concerning the element of causation, the ultimate issue to
be decided is the employer’s motive in discharging the em-
ployee.” Clemons, 704 N.E.2d at 406. Even if the employer has
an arguably valid basis for firing an employee, it may still be
liable for retaliatory discharge if the actual motivation for the
termination was the employee’s pursuit of a workers’ compen-
sation claim. Siekierka, 868 N.E.2d at 380–81. An employer may
defeat the causation element of the claim by showing that the
proferred valid reason for the termination was not pretextual.
Id.; see also Clemons, 704 N.E.2d at 406.
   The question of causation is the crux of the claim here. But
that question—and the issue of pretext—cannot be resolved on
the pleadings. Accepting Brooks’s allegations as true, as we
must, the circumstances surrounding his termination plausibly
suggest that his pursuit of the workers’ compensation claim
motivated Pactiv to give him an ultimatum and then fire him.
The workers’ compensation case had stalled, and a significant
gulf separated the parties in settlement negotiations. Pactiv
No. 12-1155                                                   17

was paying Brooks’s substantial and ongoing medical bills,
either through the workers’ compensation proceedings or
through the health insurance he received under the Plan as a
disabled employee on indefinite leave of absence. Brooks’s
medical bills began escalating in January 2010, and Pactiv sent
its letter less than two months later. The letter required Brooks
to verify that he could return to work—which was not possible
and also would have undercut his position in the workers’
compensation case—or face the termination of his employment
and the loss of his health insurance.
    These allegations are sufficient to support an inference that
Pactiv’s goal was to break the impasse in the workers’ compen-
sation case by coercing Brooks into submitting documentation
inconsistent with his position in the case. In other words, a
reasonable jury could infer that the motive behind Pactiv’s
ultimatum was to pressure Brooks to compromise or forego his
workers’ compensation claim.
    The district court focused on the 11-year time lapse between
the initiation of the workers’ compensation case and the
termination of Brooks’s employment. The judge thought that
the events were too remote in time to support a causal link
between the two. The passage of time does not alone preclude
a finding of causation. The lack of temporal proximity between
the filing of a workers’ compensation claim and the employee’s
discharge is a circumstantial fact—perhaps an important one
here—but it does not necessarily defeat causation. The facts of
this case exemplify why that is so. The circumstances plausibly
suggest that Pactiv wanted to force a compromise in the
stalemated workers’ compensation case. It’s reasonable to infer
18                                                  No. 12-1155

that the company used Brooks’s continued status as a disabled
employee on extended leave of absence as leverage in the
stalled negotiations.
    Accordingly, the state-law retaliatory-discharge claim must
be reinstated. However, because no federal claim remains in
the case, the district court may wish to consider exercising its
discretion to relinquish jurisdiction over the claim. See
28 U.S.C. § 1367(c)(3); Fields v. Wharrie, 672 F.3d 505, 518 (7th
Cir. 2012). That’s the general presumption in this situation. See
RWJ Mgmt. Co. v. BP Prods. N. Am., Inc., 672 F.3d 476, 479 (7th
Cir. 2012). Because the only remaining claim sounds in Illinois
law, we presume that the courts of Illinois would best resolve
it.
    For the foregoing reasons, we AFFIRM the judgment
dismissing the ERISA claims. We REVERSE the dismissal of the
state-law retaliatory-discharge claim and REMAND for further
proceedings consistent with this opinion.